DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-28, drawn to an eccentric mechanism, classified in H02K 7/04.
II. Claims 29-32, drawn to a power tool, classified in B25F 5/008.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed (specifically the cooling fan structure) because, as disclosed in paragraph [0004], “In the prior art, as shown in FIGS. 1 and 2, the existing power tool has no heat dissipating mechanism disposed on the working unit,…”.  This is evidence that the device can function without the particular features of the fan structure.  Regarding the utility of the device as taught by claim 1, the subcombination has separate utility in that it can be used in any number of tools, and is 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In order to perform a proper and equitable search upon the numerosity of claimed inventions, the Examiner would need to search additional databases, as well as expanding the classification and text searches as required by the Examiner’s standards of due diligence.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species

None of the claims are generic to the following disclosed patentably distinct species: 

Examiner’s note – it must be noted that the specification does not provide clear guidance as to what figures pertain to what species.  As such, it is entirely possible that the Examiner has made minor errors in assigning the Figures to the particular species.  Should this prove to be the case, please note the discrepancy in the response to this action and the Examiner will make the necessary correction.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

Species 1 – the first embodiment of the eccentric mechanism - Figures 3-5, 9, 12-13, 20-21.
Species 2 – the second embodiment of the eccentric mechanism - Figures 6-7, 10-11, 14-15.
Species 3 – the third embodiment of the eccentric mechanism - Figures 8 and 16.
Species 4 – the first embodiment of the fan structure, Figure 9;
Species 5 – the second embodiment of the fan structure, Figures 10-11;
Species 6 – the first embodiment of the mounting structure, Figures 12-13;
Species 7 – the second embodiment of the mounting structure, Figure 14-1;
Species 8 – the third embodiment of the mounting structure, Figure 16;
Species 9 – the first embodiment of the weight structure, Figure 18;
Species 10 – the second embodiment of the weight structure, Figure 19;
Species 11 – the embodiment of the flow guiding device,  Figures  26-31;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
In order to perform a proper and equitable search upon the numerosity of claimed inventions, the Examiner would need to search additional databases, as well as expanding the classification and text searches as required by the Examiner’s standards of due diligence.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731